Citation Nr: 1311820	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  07-32 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to a rating greater than 30 percent for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from August 1971 to April 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
  
In a December 2011 rating decision, the RO denied service connection for stroke and entitlement to special monthly compensation based on aid and attendance/housebound.  The Veteran submitted a timely notice of disagreement.  The RO issued a Statement of the Case (SOC) in November 2012.  

In an August 2008 rating decision, the RO granted a 50 percent rating for an anxiety reaction prior to November 1, 1973, under 38 C.F.R. § 4.129.  A 30 percent evaluation was subsequently assigned from February 1, 2006.  The Veteran submitted a timely notice of disagreement with the rating decision, contending that a rating greater than 50 percent was warranted prior to November 1, 1973, and that the 50 percent rating should be effective after November 1, 1973.  The RO issued a SOC in November 2012.  

In January 2013, the Veteran submitted a Form 9, on which he checked the box entitled "I want to appeal all of the issues listed on the statement of the case and supplemental statements of the case."  When explaining why he believed VA decided his case incorrectly, the Veteran wrote:

      I wish to continue my claim.  However, I contend that the 
      2008 claim is a claim for an increased evaluation above the 
      30% presently assigned.  I feel my condition more closely 
      approximates the 50%/70% rating than the 30 % rating.  
      Please consider this issue in your adjudication of this claim.  
      
Based on the Veteran's language, specifically the discussion of a rating greater than 30 percent, the Board finds the January 2013 Form 9 was submitted in conjunction with the claim for a rating greater than 30 percent for a psychiatric disorder; it is not a substantive appeal of either November 2012 SOC.  As such, the issues remain as listed on the first page.  

The issue of entitlement to service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received August 2012, the Veteran requested a Decision Review Officer (DRO) hearing.  This statement was received by VA before certification to the Board.   Because the Veteran requested a DRO hearing while the claim was still under the jurisdiction of the RO, a remand is necessary to afford the Veteran a DRO hearing or provide him notice as to why another hearing will not be provided.   38 C.F.R. § 3.103(c)(1) (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding, relevant VA medical records are associated with the file, specifically those associated with any treatment through the Jackson VA Medical System from April 13, 2011, forward.  

2.  Take appropriate action on the request for a second DRO hearing:  either schedule the Veteran as requested or inform him why such a hearing will not be scheduled.  

3.  Thereafter, readjudicate the appellant's claims of service connection for PTSD and increased rating for a psychiatric disorder.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


